Order filed December 3, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00674-CR
                                   ____________

                   CLYDE BARRETT ROSS JR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 84915-CR

                                     ORDER

      The clerk’s record was filed November 15, 2019. Our review has determined
that a relevant item has been omitted from the record. See Tex. R. App. P. 34.5(c).
The guilt-innocence verdict forms included at pages 102–05 and 112–15 of the
record are unsigned and do not indicate the jury’s verdict. Accordingly, the Brazoria
County District Clerk is directed to file a supplemental clerk’s record by December
13, 2019, containing the signed guilt-innocence verdict forms.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                       PER CURIAM



Panel consists of Justices Wise, Jewell, and Poissant.




                                            2